IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

R. J. REYNOLDS TOBACCO               NOT FINAL UNTIL TIME EXPIRES TO
COMPANY,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-5858
v.

HELEN TAYLOR,

      Appellee.


_____________________________/

Opinion filed October 20, 2015.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

William L. Durham II, Val Leppert, Chad A. Peterson, and Jason E. Keehfus of King
& Spalding LLP, Atlanta, GA; Robert B. Parrish, David C. Reeves, and Jeffrey A.
Yarbrough of Moseley, Prichard, Parrish, Knight & Jones, Jacksonville; Cory
Hohnbaum of King & Spalding LLP, Charlotte, NC, for Appellant.

John S. Mills and Courtney Brewer of The Mills Firm, P.A., Tallahassee; John S.
Kalil of Law Offices of John S. Kalil, P.A., Jacksonville; Leslie Bryan and Robert
Shields of Deffermyre, Shields, Canfield & Knowles, LLC, Atlanta, GA, for
Appellee.



PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.